[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                       MARCH 20, 2012
                                            No. 11-10247
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                                D.C. Docket No. 0:09-cv-61159-WPD



BEN-SHALOM YISRAEL,
a.k.a. Donnie Jackson,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

                                             versus

SARGEANT GIL,
SGT. JACKSON,
DEPUTY RYAN,
DEPUTY CAMPBELL,
MEDICAL STAFF, et al.,

lllllllllllllllllllllllllllllllllllllll         l                Defendants - Appellees.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (March 20, 2012)
Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

       Ben-Shalom Yisrael, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of the defendants on his 42 U.S.C. § 1983 claims. The

district court concluded that Yisrael had not exhausted his administrative remedies

as required by the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a).

                                               I.

       Yisrael, a Florida state prisoner, filed a second amended complaint alleging

constitutional violations under § 1983 by three correctional officers at the

Broward County Jail.1 He asserted that one of the officers had ordered the other

two to “assault and batter” him, which resulted in damage to his teeth and

permanent disfigurement. The defendants answered, denied liability, and asserted

as an affirmative defense that Yisrael had not exhausted his administrative

remedies.

       The defendants then filed a motion for summary judgment. They asserted


       1
         The complaint also alleged constitutional violations by unknown medical and food
service personnel. After review under 28 U.S.C. § 1915, a magistrate judge recommended
dismissal of claims against those defendants and the district court adopted that recommendation.
Yisrael’s notice of appeal does not include that order. In any event, he does not argue those
claims against those defendants, so they are abandoned. See Timson v. Sampson, 518 F.3d 870,
874 (11th Cir. 2008) (holding that issues not briefed on appeal by a pro se litigant are deemed
abandoned).

                                               2
that the PLRA required Yisrael to exhaust all available administrative remedies or

else his action was barred and must be dismissed. A magistrate judge issued a

report recommending the district court grant the defendants’ motion for summary

judgment based on lack of exhaustion of administrative remedies. Yisrael filed no

objections to the report, and the district court adopted the report and after de novo

review granted the defendants’ motion for summary judgment. This is Yisrael’s

appeal.

                                          II.

      We review de novo a district court’s grant of summary judgment, drawing

all inferences and reviewing all evidence in the light most favorable to the

nonmoving party. Craig v. Floyd Cnty., Ga., 643 F.3d 1306, 1309 (11th Cir.

2011). We also review de novo the district court’s interpretation and application

of the PLRA. Johnson v. Meadows, 418 F.3d 1152, 1155 (11th Cir. 2005).

      The PLRA provides that “[n]o action shall be brought with respect to

conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Failure to

exhaust is fatal to the underlying claim, Johnson, 418 F.3d at 1158–59, and we

have no discretion to waive the exhaustion requirement, Bryant v. Rich, 530 F.3d

                                           3
1368, 1373 (11th Cir. 2008).

      The district court granted summary judgment to the defendants because it

concluded that Yisrael had not exhausted his available administrative remedies as

required by the PLRA when he filed his § 1983 claim. Even construing his pro se

brief liberally, Yisrael does not argue that he did exhaust his remedies and has

therefore abandoned that argument. See Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008). The closest he gets to arguing this issue is a conclusory

statement in his brief that the grievance records custodian lied in his affidavit

when he said Yisrael had not filed a grievance. But conclusory allegations,

particularly when they are unsworn, do not create genuine issues of material fact.

See Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005). The district court did

not err in granting summary judgment to the defendants.

      AFFIRMED




                                          4